       Case 1:21-cv-00442-NONE-SAB Document 17 Filed 07/21/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ENRIQUE LEMUS, JR.                                )   Case No.: 1:21-cv-00442-NONE-SAB (PC)
                                                       )
12                    Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S MOTION
13            v.                                           FOR EXTENSION OF TIME
                                                       )
14                                                     )   (ECF No. 16)
     V. SANCHEZ, et al.,
                                                       )
15                                                     )
                      Defendants.                      )
16                                                     )

17            Plaintiff Enrique Lemus, Jr. is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for an extension of time to file a response to

20   the order to show cause, filed July 19, 2021.

21            Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted thirty

22   (30) days from the date of service of this order to file a response to the order to show cause.

23
24   IT IS SO ORDERED.

25   Dated:        July 21, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
